UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7022



EUSEBIO ALFONSO-JORRIN,

                                           Petitioner - Appellant,


          versus


CONGRESS OF THE UNITED STATES; UNITED
STATES SUPREME COURT; U.S. IMMIGRATION &
NATURALIZATION SERVICE; JOHN ASHCROFT,
United States Attorney General,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-869-5-BO)


Submitted: September 9, 2004          Decided:   September 16, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eusebio Alfonso-Jorrin, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Eusebio    Alfonso-Jorrin    seeks   to   appeal    the   district

court’s order placing his petition filed pursuant to 28 U.S.C.

§ 2241 (2000), in abeyance pending the Supreme Court’s decision in

Beutez v. Wallis, 337 F.3d 1289 (11th Cir. 2003), cert. granted,

124 U.S. 1143 (2004).     This court may exercise jurisdiction only

over   final   orders,   28   U.S.C.   §   1291     (2000),   and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).    The order Alfonso-Jorrin seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    DISMISSED




                                 - 2 -